                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


JENNIFER M. GALLEGOS, ARTHUR
GALLEGOS, and all New Mexico
Residents similarly situated,

               Plaintiffs,

v.                                                                   1:18-CV-00690 LF-JHR

TAX DEFENSE NETWORK, LLC, a Delaware
limited liability company, RYAN LEE DAVIS,
an attorney and resident of Florida, and CATHERINE
KING O’CONNOR, an attorney and resident of Florida,

               Defendants.

                             MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Defendants Tax Defense Network, LLC,

Ryan Lee Davis, and Catherine King O’Connor’s (collectively “TDN”) Motion to Dismiss for

Improper Venue or in the Alternative, to Transfer Venue, filed on July 31, 2018. Doc. 3.1

Plaintiffs Jennifer M. Gallegos and Arthur Gallegos filed their response on August 21, 2018.

Doc. 11. TDN filed its reply on September 4, 2018. Doc. 14. The parties consented to proceed

before me as the presiding judge to conduct dispositive proceedings in this matter, including

motions and trial, and order the entry of final judgment. Docs. 5, 7, 9. Having read the

submissions of the parties and the relevant law, and being fully advised, the Court finds that the

motion is well-taken and will GRANT it.




1
 Defendants filed a Notice of Errata and Correction on August 3, 2018, to include a copy of the
Client Services Agreement as Exhibit A to the motion. Doc. 8.
       I.      Background Facts and Procedural Posture

       This case arises out of a Client Services Agreement (“Agreement”) between plaintiffs and

TDN. See Doc. 8-1. Plaintiffs are residents of New Mexico who have tax disputes with the

Internal Revenue Service (“IRS”), the State of New Mexico Taxation and Revenue Department

(“NMTRD”), and the New Mexico Worker’s Compensation Administration (“WCA”). Doc. 1-1

at 1–2, ¶ 2. TDN is a Delaware limited liability company with its primary offices in

Jacksonville, Florida. Id. at 2, ¶ 3. Plaintiffs hired TDN to represent them before the IRS,

NMTRD, and the WCA in connection with issues involving delinquent taxes.2 Id. at 2, ¶ 2.

       Plaintiffs allege that TDN failed to represent them before the NMTRD, including failing

to appear at the NMTRD hearing and failing to appeal the decision of the NMTRD. Id. at 6–8.

Plaintiffs allege that because of TDN’s failures to act on their behalf, they suffered an extra

$130,000.00 in tax assessments by NMTRD. Id. at 9, ¶ 70. Consequently, plaintiffs filed their

Complaint for Damages and Petition for Injunctive Relief in the State of New Mexico, Second

Judicial District Court. Id. TDN removed the case to this Court based on diversity jurisdiction.

Doc. 1. Shortly after removal, TDN filed the instant motion to dismiss or to transfer based on

the forum selection provision in the Agreement.

       In its motion, TDN contends that this case either should be dismissed or alternatively

transferred to the Middle District of Florida pursuant to 28 U.S.C. § 1406(a). TDN asserts that

the Agreement “contains a valid, unambiguous venue selection clause requiring litigation of all

disputes arising from the contract in the courts of Duval County, Florida.” Doc. 3 at 1. The

Agreement between TDN and plaintiffs includes a clause that states:



2
 TDN offered to handle all three cases for a total of $12,000.00, made up of $4,000.00 for each
matter. Doc. 1-1 at 3. Eventually, TDN admitted that it had no ability to handle the WCA case
and refunded $4,000.00 to the plaintiffs. Id.

                                                  2
       Choice of Law and Attorneys [sic] Fees: The interpretation and enforcement of
       this Agreement shall be construed in accordance with Florida law. Jurisdiction
       and venue shall be in the Courts of Duval County, Florida. Should any legal
       action become necessary, each Party shall be responsible for its own court costs,
       attorney’s fee and any other related fees.

Doc. 8-1 at 4. Because this clause is a valid forum selection provision, the Court will grant

TDN’s motion and transfer this case to the Middle District of Florida pursuant to 28 U.S.C.

§ 1406(a).

       II.     Discussion

       “A motion to dismiss based on a forum selection clause frequently is analyzed as a

motion to dismiss for improper venue under FED. R. CIV. P. 12(b)(3).” K & V Sci. Co. v.

Bayerische Motoren Werke Aktiengesellschaft (“BMW”), 314 F.3d 494, 497 (10th Cir. 2002)

(quoting Riley v. Kingsley Underwriting Agencies, Ltd., 969 F.2d 953, 956 (10th Cir.1992))

(internal quotations omitted). The Tenth Circuit has observed that “[f]orum selection provisions

are ‘prima facie valid’ and a party resisting enforcement carries a heavy burden of showing that

the provision itself is invalid due to fraud or overreaching or that enforcement would be

unreasonable and unjust under the circumstances.” Riley, 969 F.2d at 957. A “forum clause

should control absent a strong showing that it should be set aside.” M/S Bremen v. Zapata Off-

Shore Co., 407 U.S. 1, 15 (1972). Thus, “absent some compelling and countervailing reason [a

forum selection clause] should be honored by the parties and enforced by the courts.” Id. at 12.

       The party seeking to avoid the forum selection clause bears “a heavy burden of proof.”

Id. at 17. “Only a showing of inconvenience so serious as to foreclose a remedy, perhaps

coupled with a showing of bad faith, overreaching or lack of notice, would be sufficient to defeat

a contractual forum selection clause.” Riley, 969 F.2d at 958. Even if some inconvenience




                                                 3
would result, that inconvenience would not justify non-enforcement of the forum selection

clause. See Carnival Cruise Lines, Inc. v. Shute, 499 U.S. 585, 596–97 (1991).

       Plaintiffs argument against enforcement of the forum selection clause can be distilled into

two main points. First, plaintiffs argue that the forum selection clause is invalid because

enforcing it would be unreasonable and unjust. Doc. 11 at 1–7. Second, plaintiffs argue that the

forum selection clause is permissive and not mandatory. Id. at 7−9. The Court will address

these two issues in reverse order.

       A. The Forum Selection Clause is Mandatory, not Permissive.

       “The difference between a mandatory and permissive forum selection clause is that

mandatory forum selection clauses contain clear language showing that jurisdiction is

appropriate only in the designated forum.” Am. Soda, LLP v. U.S. Filter Wastewater Grp., Inc.,

428 F.3d 921, 926 (10th Cir. 2005) (internal citation and quotations omitted). “In contrast,

permissive forum selection clauses authorize jurisdiction in a designated forum, but do not

prohibit litigation elsewhere.” Id. at 926–27. In K & V Sci. Co., 314 F.3d at 500, the Tenth

Circuit adopted the majority rule for enforcing forum selection clauses. Specifically,

       where venue is specified [in a forum selection clause] with mandatory or
       obligatory language, the clause will be enforced; where only jurisdiction is
       specified [in a forum selection clause], the clause will generally not be enforced
       unless there is some further language indicating the parties’ intent to make venue
       exclusive.

Id. at 499 (citations omitted) (brackets in original); see also id. 499–500 (examples of permissive

and mandatory language). A forum selection clause is mandatory only when the venue is

specified with “mandatory language.” See id. at 500. Mandatory language is venue coupled

with such terms as “exclusive,” “sole,” or “only.” Id. If the forum selection clause is

ambiguous—capable of being construed as either permissive or mandatory—the clause is

deemed to be permissive. Id. Further, “if there is ambiguity in the clause [the court] should


                                                 4
construe it against the drafter.” Milk ‘N’ More, Inc. v. Beavert, 963 F.2d 1342, 1346 (10th Cir.

1992).

         The forum selection clause in this case states, “Jurisdiction and venue shall be in the

Courts of Duval County, Florida.” Doc. 8-1 at 4. This provision is not ambiguous. The

language is clear, and the wording points to the courts of Duval County, Florida. See Milk ‘N’

More, 963 F.2d at 1346 (finding the language “venue shall be proper under this agreement in

Johnson County, Kansas” to be “reasonably clear and the wording strongly points to the state

court of that county”).

         Plaintiffs argue that the language of the forum selection clause in this case is permissive

because it is ambiguous and non-exclusive. Plaintiffs first argue that the clause is ambiguous

because the title of the provision—“Choice of Law and Attorneys Fees”—“does not give fair

notice to a reader that this section would limit his or her claims to only one court,” and renders

the clause ambiguous. Doc. 11 at 8. Plaintiffs cite no legal authority that the title of a provision

in a contract creates an ambiguity when the terms set out in the body of the contract are clear and

unambiguous. See D.N.M.LR-Civ. 7.3 (“A motion, response or reply must cite authority in

support of the legal positions advanced.”). The Court could not find any such authority and

rejects this contention.

         Plaintiffs next argue that although the clause contains the word “shall,” it does not state

that “venue shall only be in the Courts of Duval County.” Doc. 11 at 8. While the Tenth Circuit

has explained that “[m]andatory language is venue coupled with such terms as ‘exclusive,’

‘sole,’ or ‘only,’” K & V Sci. Co., 314 F.3d at 500, that does not mean that a forum selection

provision will be deemed permissive if it does not contain these specific terms. The Tenth

Circuit has found that the use of the term “shall” alone is sufficient to find a forum selection




                                                   5
clause mandatory. “The use of the word ‘shall’ generally indicates a mandatory intent unless a

convincing argument to the contrary is made.” Milk ‘N’ More, 963 F.2d at 1346. The Court is

not convinced that the term “only” is necessary in this case. The parties’ agreement that

“[j]urisdiction and venue shall be in the Courts of Duval County, Florida” is clear language

showing the parties’ intent that venue will exclusively be in Duval County, Florida. The forum

selection provision in this case is, therefore, mandatory.

       B. The Forum Selection Provision is Valid and Enforceable.

       The Supreme Court has identified three grounds for repudiating a forum selection
       clause: first, if the inclusion of the clause in the agreement was the product of
       fraud or overreaching; second, if the party wishing to repudiate the clause would
       effectively be deprived of his day in court were the clause enforced; and third, “if
       enforcement would contravene a strong public policy of the forum in which suit is
       brought.”

Richards v. Lloyd’s of London, 135 F.3d 1289, 1294 (9th Cir. 1998) (quoting Bremen, 407 U.S.

at 12–13, 15, 18). Plaintiffs contend that all three exceptions apply to the forum selection clause

in this case. Doc. 11 at 5.

               1. The Forum Selection Clause is Not a Product of Fraud or Overreaching.

       A forum selection clause may be unjust or unreasonable if the inclusion of the clause in

the agreement was the product of fraud or overreaching. Richards, 135 F.3d at 1294. Plaintiffs

do not allege that the inclusion of the forum selection clause in the Agreement was the product of

fraud. In their response to defendants’ motion, plaintiffs argue that it was “grossly unfair for

TDN, claiming it was going to serve as a legal advocate for Plaintiffs, to ‘sneak in’ a forum

selection clause . . . .” Doc. 11 at 5. Plaintiffs have not alleged, however, that the forum

selection clause was deceptively included in the Agreement. Indeed, the forum selection clause

is not hidden or in an unreasonably small font; it is simply a term of the agreement. See Doc. 8-1

at 4. Ms. Gallegos’ initials appear at the bottom of the page containing the forum selection



                                                  6
clause as they do on each page of the signed agreement. Id. While plaintiffs allege that TDN did

not fulfil its obligations to represent them and deceived them about the nature of the work that

would be performed, there are no allegations in the complaint that the inclusion of the forum

selection clause itself was the product of fraud.

       With respect to the allegation of “overreaching”—a potential ground short of fraud, see

Murphy v. Schneider Nat’l, Inc., 362 F.3d 1133, 1141 (9th Cir. 2004)—plaintiffs have not

alleged enough facts to evade the consequences of the forum selection choice. Plaintiffs suggest

that the forum selection clause is overreaching because they were in a weaker bargaining

position than TDN. They contend, for example, that the clause can be invalidated when one

party uses “greater bargaining-power, or sophistication to compel the weaker party to agree to

the clause.”3 Doc. 11 at 5. Plaintiffs further argue “[t]here is no doubt that a large law firm is

more sophisticated than regular, work-a-day consumers.” Id. at 6. This power differential,

however, does not make a forum selection clause unenforceable. See Carnival Cruise Lines, Inc.

v. Shute, 499 U.S. 585, 593−95 (1991) (Unequal bargaining power between the parties

(passengers and a cruise line) did not make a forum selection clause unenforceable.). “Under

Carnival Cruise, a differential in power or education on a non-negotiated contract will not vitiate

a forum selection clause.” See Murphy, 362 F.3d at 1141. Moreover, there is no evidence of

overreaching beyond plaintiffs’ conclusory assertion that “TDN’s imposition of a grossly unfair




3
  Plaintiffs cite Richards v. Lloyd’s of London, 135 F.3d 1289, 1294 (9th Cir. 1998) to support
this proposition. The language describing the exceptions in Richards, however, does not include
“greater bargaining-power or sophistication to compel the weaker party to agree to the clause” as
grounds for repudiating a forum selection clause. See id. at 1296−97. Plaintiffs do not submit
any legal support requiring the Court to evaluate the parties’ power differential when
determining the validity of a forum selection provision, and in fact, the Supreme Court has
indicated that the power differential is not a factor. See Carnival Cruise Lines, Inc. v. Shute, 499
U.S. 585, 593−95 (1991).


                                                    7
and grossly one-sided forum selection clause was both overreaching and unconscionable.” Doc.

11 at 6.

                  2. The Forum Selection Provision does not Contravene a Strong Public Policy in
                     New Mexico.

           Plaintiffs argue that enforcing the forum selection clause would contravene a strong

public policy in New Mexico. Id. at 1–5.4 Plaintiffs assert that they brought this consumer

protection case to enforce the New Mexico Unfair Practices Act (“UPA”) and the Unauthorized

Practice of Law statute. Id. at 1. The UPA represents New Mexico’s public policy in favor of

preventing consumer harm and resolving consumer claims. State ex rel. Balderas v. ITT Educ.

Servs., Inc., 2018-NMCA-044, ¶ 16, 421 P.3d 849, 854. Additionally, there is a fundamental

public policy in New Mexico that consumers have a viable mechanism to redress any harm. See

Fiser v. Dell Computer Corp., 2008-NMSC-046, ¶ 8, 144 N.M. 464, 467, 188 P.3d 1215, 1218.

Nevertheless, “New Mexico respects party autonomy; the law to be applied to a particular

dispute may be chosen by the parties through a contractual choice-of-law provision.” Id., 2008-

NMSC-046, ¶ 7, 144 N.M. 464, 467, 188 P.3d 1215, 1218. “However, when application of the

law chosen by the parties offends New Mexico public policy, our courts may decline to enforce

the choice-of-law provision and apply New Mexico law instead.” Id.



4
  Plaintiffs cite Atlantic Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49
(2013) in support of their argument, and they list three factors that courts should evaluate to
determine whether “the public interest of the forum provide[s] compelling reasons to retain
jurisdiction.” Doc. 11 at 4. The factors listed by plaintiffs, however, do not apply when a
contract contains a valid forum-selection clause. See Atl. Marine Constr. Co., 571 U.S. at 62
(“In the typical case not involving a forum-selection clause, a district court considering a
§ 1404(a) motion (or a forum non conveniens motion) must evaluate both the convenience of the
parties and various public-interest considerations [footnote includes factors to be evaluated]. . . .
The calculus changes, however, when the parties’ contract contains a valid forum-selection
clause, which represents the parties’ agreement as to the most proper forum.”) (emphasis added)
(internal quotations and citations omitted). Accordingly, the factors plaintiffs list do not apply,
and the Court will not evaluate those factors.


                                                   8
       While plaintiffs point out that New Mexico has a strong public policy interest in

protecting consumer rights, they do not argue that applying Florida law would offend any New

Mexico public policy. Florida maintains an unfair practices act that “affords civil private causes

of action for both declaratory and injunctive relief and for damages.” Rollins, Inc. v. Butland,

951 So. 2d 860, 869 (Fla. Dist. Ct. App. 2006); see also Florida Deceptive and Unfair Trade

Practices Act, FLA. STAT. ANN. § 501.201 et seq.

       The act is intended to protect a consumer from unfair or deceptive acts or
       practices which diminish the value or worth of the goods or services purchased by
       the consumer. Section 501.211, Florida Statutes (1981), authorizes a consumer to
       recover actual damages, attorney’s fees, and court costs for a violation of the
       statute.

Urling v. Helms Exterminators, Inc., 468 So. 2d 451, 454 (Fla. Dist. Ct. App. 1985). Florida also

provides for civil actions to compensate consumers for the unauthorized practice of law. See

Goldberg v. Merrill Lynch Credit Corp., 981 So. 2d 550, 551 (Fla. Dist. Ct. App. 2008)

(“Chapter 10 governs the investigation and prosecution of the unlicensed practice of law. Rule

10-7.1 sets out the procedure to be followed to obtain civil injunctive relief. . . . Subsection

(d)(3), entitled ‘Restitution’ provides: ‘Nothing in this section shall preclude an individual from

seeking redress through civil proceedings to recover fees or other damages.’”5), approved, 35 So.

3d 905 (Fla. 2010). Because plaintiffs have a viable mechanism to redress their unfair practices

and unauthorized practice-of-law claims in the Florida courts, the forum selection clause is not

an affront to New Mexico public policy.

               3. The Forum Selection Provision Will Not Deprive Plaintiffs of their Day in
                  Court.




5
 The Supreme Court of Florida must determine that the services actually constitute the
unauthorized practice of law as a prerequisite for filing a suit to recover fees and costs for the
unauthorized practice of law. Goldberg, 981 So. 2d at 552.

                                                  9
       Finally, Plaintiffs argue that enforcement of the forum selection provision is unreasonable

because they effectively will be deprived of their day in court. To overcome the presumption

that a forum selection provision is valid, a party must make “a showing of inconvenience so

serious as to foreclose a remedy, perhaps coupled with a showing of bad faith, overreaching or

lack of notice . . . .” Riley, 969 F.2d at 958 (citing Carnival Cruise Lines, 499 U.S. at 594). The

fact that some inconvenience would result does not justify non-enforcement of the forum

selection clause. Carnival Cruise Lines, 499 U.S. at 596−97.

       While plaintiffs establish that their financial situation would make litigation in Florida

more inconvenient than if they are able to litigate in New Mexico, they do not establish that it

would foreclose a remedy. Plaintiffs established through affidavit testimony that “they do not

have the financial means to travel to Florida regularly to fight TDN, and their attorney is not

licensed to practice law in Florida.” Doc. 11 at 6; see also Doc. 11 at 11. Financial constraints

alone do not create an inconvenience so serious as to foreclose a remedy. The Honorable James

O. Browning has observed that “[m]any judges in the federal courts allow parties to appear

telephonically or through other means. Indeed, many communications in the modern legal world

happen electronically or telephonically.” Montoya v. Fin. Fed. Credit, Inc., 872 F. Supp. 2d

1251, 1273 (D.N.M. 2012). Judge Browning further noted that while the plaintiff in Montoya

would likely need to make some flights and long drives to litigate outside of the state of New

Mexico, as well as potentially hire local counsel, “those minor burdens do not foreclose the

Plaintiffs from pursuing a remedy.” Id.; see also, e.g., Mann v. Auto. Prot. Corp., 777 F. Supp.

2d 1234, 1241 (D.N.M. 2011) (finding plaintiff’s limited resources and poor health did not

foreclose a remedy); Levesque v. Trans Union, LLC, No. 2:09-cv-01393-RLH-LRL, 2010 WL

3522264, at *3 (D. Nev. Sept. 1, 2010) (unpublished) (enforcing forum selection provision where




                                                10
the plaintiff suffered from a heart condition requiring him to be housebound and claimed an

economic hardship in the transfer of venue); Rodriguez v. PepsiCo Long Term Disability Plan,

716 F. Supp. 2d 855, 861–62 (N.D. Cal. 2010) (enforcing forum selection provision where the

plaintiff could not sit in the same position for more than twenty minutes, could not fly across the

country, and could not afford the airfare).

       It is undisputed that plaintiffs “live from paycheck to paycheck and are struggling

financially,” and that they “cannot afford to travel to Florida regularly, let alone one time, even

just airfare.” Doc. 11 at 11. Nevertheless, the Court cannot reasonably conclude that requiring

plaintiffs to litigate in Florida would foreclose their remedies solely due to an economic

hardship. As Judge Browning found, the relatively minor inconveniences of traveling outside of

the state of New Mexico and hiring local counsel does not foreclose a remedy.

       C. The Court Will Transfer this case to the Federal District court for the Middle District
          of Florida.

       The forum selection clause in this case is both mandatory and enforceable and, therefore,

valid. Defendants requested that this case be dismissed pursuant to Federal Rule of Civil

Procedure 12(b)(3) for improper venue or, in the alternative, transferred to the federal district

court for the Middle District of Florida pursuant to 28 U.S.C. § 1406(a). See Doc. 3 at 1.

“Section 1406(a) and Rule 12(b)(3) allow dismissal only when venue is ‘wrong’ or ‘improper.’”

Atl. Marine Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 55 (2013).

“Whether venue is ‘wrong’ or ‘improper’ depends exclusively on whether the court in which the

case was brought satisfies the requirements of federal venue laws, and those provisions say

nothing about a forum-selection clause.” Id.

       The question of whether venue is wrong or improper generally is governed by 28 U.S.C.

§ 1391. Section 1391 provides that “[a] civil action may be brought in—(1) a judicial district in



                                                 11
which any defendant resides, if all defendants are residents of the State in which the district is

located; (2) a judicial district in which a substantial part of the events or omissions giving rise to

the claim occurred, or a substantial part of property that is the subject of the action is situated; or

(3) if there is no district in which an action may otherwise be brought as provided in this section,

any judicial district in which any defendant is subject to the court’s personal jurisdiction with

respect to such action.” 28 U.S.C. § 1391(b). “When venue is challenged, the court must

determine whether the case falls within one of the three categories set out in § 1391(b). If it

does, venue is proper; if it does not, venue is improper, and the case must be dismissed or

transferred under § 1406(a).” Atl. Marine Const. Co., 571 U.S. at 56. On the other hand,

       [w]hether the parties entered into a contract containing a forum-selection clause
       has no bearing on whether a case falls into one of the categories of cases listed in
       § 1391. As a result, a case filed in a district that falls within § 1391 may not be
       dismissed under § 1406(a) or Rule 12(b)(3).

Id. 571 U.S. at 56.

       This case appears6 to fall within § 1391 because New Mexico is “a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.

§ 1391(b)(2). Recognizing the possibility that the case may not be dismissed pursuant to § 1406

or Rule 12(b)(3), defendants ask in the alternative that the Court construe their motion as a

motion to transfer under 28 U.S.C. § 1404. Doc. 14 at 8. The Court agrees that it is appropriate

to transfer this case, and it will construe defendants’ motion as a motion to transfer rather than a

motion to dismiss.

       A forum selection clause may be enforced through a motion to transfer under 28 U.S.C.

§ 1404(a). Section 1404(a) states:



6
 The issue of whether venue is “wrong” or “improper” under § 1391 was not addressed by either
party in the briefing.


                                                  12
        (a) For the convenience of parties and witnesses, in the interest of justice, a
        district court may transfer any civil action to any other district or division where it
        might have been brought or to any district or division to which all parties have
        consented.

Section 1404(a) “permits transfer to any district where venue is also proper (i.e., ‘where the case

might have been brought’) or to any other district to which the parties have agreed by contract or

stipulation.” Atl. Marine Const. Co., 571 U.S. at 59 (internal citations omitted). “Section

1404(a) therefore provides a mechanism for enforcement of forum-selection clauses that point to

a particular federal district.” Id. “When the parties have agreed to a valid forum-selection

clause, a district court should ordinarily transfer the case to the forum specified in that clause.”

Id. at 62.

        When considering a typical § 1404(a) motion that does not involve a forum selection

clause, the district court must evaluate both the convenience of the parties and various public-

interest considerations. Id. at 62. The considerations change when the parties’ contract contains

a valid forum selection clause, as it does in this case. Id. at 63. First, the Court does not give the

plaintiff’s choice of forum any weight. Id. “As the party defying the forum-selection clause, the

plaintiff bears the burden of establishing that transfer to the forum for which the parties

bargained is unwarranted.” Id. Here, as discussed above, plaintiffs have not established that

transfer to Duval County, Florida is unwarranted.

        Second, the parties’ private interests—such as financial constraints—are not a factor

considered by the Court.

        When parties agree to a forum-selection clause, they waive the right to challenge
        the preselected forum as inconvenient or less convenient for themselves or their
        witnesses, or for their pursuit of the litigation. A court accordingly must deem the
        private-interest factors to weigh entirely in favor of the preselected forum.




                                                  13
Id. at 64. Rather, a court should only consider public-interest factors. Id. “Because those factors

will rarely defeat a transfer motion, the practical result is that forum-selection clauses should

control except in unusual cases.” Id. As previously discussed, the public-interest factors do not

defeat defendants’ transfer motion.

       Third, when a party bound by a forum-selection clause flouts its contractual
       obligation and files suit in a different forum, a § 1404(a) transfer of venue will not
       carry with it the original venue’s choice-of-law rules—a factor that in some
       circumstances may affect public-interest considerations.

Id. In other words, “[t]he court in the contractually selected venue should not apply the law of

the transferor venue to which the parties waived their right.” Id. As previously discussed,

plaintiffs have a viable mechanism to redress any harm in the Florida courts. Consequently, the

choice-of-law rules do not affect public-interest considerations.

       In this case, transfer to the Middle District of Florida is appropriate. The forum selection

clause specifics that “venue shall be in the Courts of Duval County, Florida.” Doc. 8-1 at 4. The

United States District Court for the Middle District of Florida has a division at The Bryan

Simpson United States Courthouse, located in Jacksonville, Florida, which serves, among others,

Duval County. See http://www.flmd.uscourts.gov (last visited 11/8/2018). There is no unusual

circumstance that prevents this Court from transferring this action to the Middle District of

Florida.

       IT IS THEREFORE ORDERED that Defendants Tax Defense Network, LLC, Ryan Lee

Davis, and Catherine King O’Connor’s Motion to Dismiss for Improper Venue or in the

Alternative, to Transfer Venue, filed on July 31, 2018 (Doc. 3) is GRANTED.




                                                 14
       IT IS FURTHER ORDERED that the Clerk of the Court is directed to transfer this case

to the Middle District of Florida.



                                                 ___________________________
                                                 Laura Fashing
                                                 United States Magistrate Judge
                                                 Presiding by Consent




                                            15
